Citation Nr: 0506750	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  95-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a back injury, with arthritis and degenerative 
disk disease, for the period beginning March 18, 1997.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for a back disorder.  The veteran appealed this 
decision.  Subsequently, by rating decision of October 1992, 
service connection for residuals of a back injury with 
scoliosis and arthritis was granted, and assigned a 
noncompensable evaluation.  

The veteran applied for an increased rating in November 1993, 
and was denied in December 1993.  He appealed this decision 
and by rating action of November 1994, the veteran was 
granted a 10 percent rating for his back disability, 
effective in November 1991.  The claim came before the Board 
and was subsequently remanded in December 1996 and March 1999 
for further development.  

In October 1999, the RO recharacterized the disability as 
residuals of a back injury, with arthritis and degenerative 
disk disease, assigning a 20 percent rating, effective March 
18, 1997, and a 40 percent rating, effective May 21, 1999.  

In a decision dated in March 2000, the Board granted the 
veteran a 20 percent rating for residuals of a back injury 
with scoliosis and arthritis, effective November 21, 1991, 
and a 40 percent rating, effective March 18, 1997.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court). Pursuant to a 
joint motion filed by the parties, the Court vacated the 
Board's decision in July 2000, to the extent that it denied a 
rating in excess of 20 percent prior to March 18, 1997 and a 
rating in excess of 40 percent for the period after March 18, 
1997.  The Court then remanded the claim to the Board for 
further action.  In February 2001, the Board remanded the 
claim.  

In December 2002, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
July 2003, the Board remanded the claim for a substantive 
review of the case by the RO.  The RO reviewed the claim and 
issued supplemental statements of the case to the appellant 
and his representative in February and December 2004.  The 
case was then returned to the Board for appellate review in 
January 2005.

In February 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

Additionally, the veteran appeared before the undersigned 
Acting Veterans Law Judge in February 2005 at a 
videoconference hearing.  The veteran confirmed at that time 
that he no longer had a representative and wished to proceed 
with the appeal.  The veteran also indicated that he was not 
pursuing an evaluation in excess of 20 percent for the period 
from November 1991 to March 1997.  Instead, he disagreed only 
with the 40 percent evaluation for the period beginning March 
18, 1997.  Accordingly, the issue on appeal is as listed on 
the title page.  A copy of the hearing transcript has been 
associated with the claims file.  

In several of his statements, to include those during his 
February 2005 hearing, the veteran contends that he is unable 
to work due to his back disability.  Furthermore, the veteran 
contends that he currently suffers from a heart condition, as 
secondary to the medication he takes for his service-
connected back disability.  Neither of these issues has been 
addressed by the RO; therefore, both are referred to the RO 
for consideration.


FINDINGS OF FACT

1. For the period beginning March 18, 1997, the veteran's 
back disability was manifested primarily by severely limited 
range of motion with pain.

2.  There is no evidence of ankylosis of the spine, or of 
incapacitating episodes requiring bed rest prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a back injury, with arthritis and degenerative 
disk disease, for the period beginning March 18, 1997, have 
not been met at any time during the course of the appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292-5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242-5243 (2004); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held this 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for a back disability in November 
1993.  In this context, the Board notes that the veteran was 
denied an increase in December 1993, prior to the enactment 
of the VCAA, and that the claim has been in appellate status 
since he appealed at that time.  

During the long course of the appeal, particularly in October 
2001, the AOJ provided notice to the claimant regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to provide VA with any medical treatment 
records he had which showed his condition had worsened, or, 
in the alternative, with completed authorization forms so VA 
could request such records for him.
  
In February 2002, the AOJ again notified the claimant of the 
information required by the VCAA.  This correspondence 
requested the claimant to provide a list of names, locations, 
and dates of treatment by any private physicians not already 
of record.  The clamant was also requested to provide any 
records he had from those physicians.  In February 2004, 
prior to the final certification of the appeal to the Board, 
the RO readjudicated the claim based on all the evidence, 
without "taint" from prior adjudications.  Therefore the 
Board finds no prejudice in the fact that the initial RO 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the October 2001 
and February 2002 notices comport with the requirements of 
§ 5103(a) and § 3.159(b).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Regarding the duty to assist, the Board notes that over the 
course of this appeal, a continued effort has been made to 
secure all known VA and private treatment records.  The Board 
notes further that the record includes those medical records 
relied upon by the Social Security Administration in 
determining the veteran's claim for disability benefits.  The 
veteran also has undergone several VA examinations in 
conjunction with his claim.  The Board finds that VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Regulations provide in substance that where no specific 
rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See generally 38 C.F.R. § 4.20. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

As will be discussed in detail below, the schedular criteria 
concerning the spine have been amended during the course of 
the veteran's appeal.  Generally, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply.  Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 38 
U.S.C.A. § 5110(g), which provides that VA may, if warranted 
by the facts of the claim, award a benefit based on a change 
in law retroactive to, but no earlier than, the effective 
date of the change.  VAOPGCPREC 7-2003.  The Board is bound 
by that ruling.  

Factual Background

Service connection was established for residuals of a back 
injury, with arthritis and scoliosis, effective November 
1991, and was assigned a noncompensable rating under DC 5292.  
In November 1994, the veteran was granted a 10 percent 
evaluation, under DC 5010-5293.  In October 1999, the RO 
assigned a 10 percent evaluation effective November 1991; a 
20 percent evaluation, effective March 18, 1997; and a 40 
percent rating, effective May 21, 1999, all under DC 5292-
5293.   In March 2000, the Board granted a 20 percent 
evaluation, effective November 1991 and a 40 percent 
evaluation, effective March 18, 1997.  

The evidence of record in support of the claim for an 
increased evaluation from March 1997 includes VA 
examinations, outpatient clinical records, and private 
treatment records.  The relevant records are discussed below.

In March 1997, the veteran underwent a VA spine examination.  
The veteran was noted to be slightly overweight, with a 
normal gait.  Upon physical examination of his back, there 
was no evidence of scoliosis.  Range of motion was measured 
with the following results:  flexion, 30 degrees; extension, 
5 degrees; bilateral bending, 10 degrees.  The veteran showed 
no grimacing or outward evidence of pain at the extremes of 
motion.  Axial compression caused no pain.  Straight leg 
raising caused low back pain at 80 degrees.

Neurological examination revealed deep tendon reflexes to be 
active and equal in the knees and ankles bilaterally.  No 
motor weakness or sensory deficit was noted.

X-rays of the lumbar spine revealed slight narrowing of the 
L5-S1 disk space with small osteophytes and a vacuum disk 
phenomenon.  Osteophytes were present at every level, with 
the largest ones at L3-4.  The overall impression was 
degenerative disk disease of the lumbar spine and 
osteoarthritis in the posterior facets of L5-S1.

Outpatient clinical records dated from November 1997 to May 
1999 document the veteran's ongoing treatment for lower back 
pain, to include epidural shots and pain medication.  Of note 
is a March 1999 magnetic resonance imaging scan (MRI) that 
confirmed degenerative disk disease.  Also, in July 1999, the 
veteran reported subjective complaints of the pain radiating 
down his legs.  The associated x-ray report indicated diffuse 
osteopenia, narrowing disk spaces, and osteophytes.  

The veteran underwent further VA spine examination in 
September 1999.  He reported that on average, he would rate 
his pain at a 6 out of 10, with his best days being 4 out of 
10 and his worst days being 10 out of 10.  Exacerbating 
symptoms included sitting, standing, and walking.  He 
reported using a cane when he walks, and using a wheelchair 
for any distances traveled outside the home.  The veteran 
also reported that the pain radiated down through his 
buttocks and his leg.

Examination revealed mild lumbar tenderness at the L5-S1 
region.  There was some paraspinous muscle spasm on the 
right.  He had sciatic notch tenderness bilaterally.  He 
could not toe walk or heel walk.  His gait was slightly 
antalgic.  Range of motion testing yielded these results: 
flexion, 45 degrees; extension, 5 degrees.  Extension in 
particular caused severe pain in his back and into his legs.  

The veteran had positive straight leg raise on the right, but 
had negative straight leg raise on the left, which caused 
back pain.  Motor strength was evaluated at 5 out of 5 in his 
hip flexors, abductors, adductors, quadriceps, hamstrings, 
anterior tibias, extensor hallucis longus, and plantar 
flexors.  He had subjective decreased sensation to light 
touch over the lateral aspect of his left foot and left calf.

The examiner reviewed the July 1999 x-ray studies of the 
veteran's lumbar spine.  The impression was degenerative 
joint disease of the lumbar spine and possible lumbar 
stenosis, given the veteran's radicular symptoms and pain on 
extension. 

On the same day as the spine examination in September 1999, 
the veteran underwent a VA muscles examination.  When passive 
range of motion was tested, he had 30 degrees of flexion; 
zero degrees of extension; and 20 degrees of lateral bending 
bilaterally.  Rotation was limited.  The veteran had 
complaints of pain with any motion of the spine.  

Strength in the bilateral quadriceps and hamstrings was 5 for 
5.  He had 5- strength to ankle dorsiflexion and ankle 
plantar flexion on the left, indicative of normal muscle 
strength.  Strength was 4+ on the right, indicating active 
movement against gravity with some resistance.  Deep tendon 
reflexes were 2+ (average) and equal in bilateral Achilles 
and patellar tendons.

X-ray studies of the lumbar and thoracic spine were noted to 
have shown diffuse degenerative disk disease with a moderate 
amount of ankylosis of the lumbar spine.

VA outpatient clinical records dated from January 2000 to 
July 2002 specifically track the progress of the veteran's 
back disability and his treatment for the same.  He 
consistently presented with complaints of pain and stiffness 
and continued to receive pain medication for the disability.

Private clinical records from the veteran's general 
practitioner, dated from May 2000 to April 2001, document 
treatment for various conditions unrelated to the veteran's 
back disability.  On some of these records, an indication of 
a normal range of motion for his back is noted.  The Board 
notes at this time that it is unclear whether an examination 
of the back was actually conducted during these visits for 
treatment of unrelated medical issues.  Therefore, these 
records will be accorded less weight in the consideration of 
the disability picture.   

In August 2002, the veteran underwent further VA spine 
examination.  He reported having very little ability to bend 
or lift.  He indicated that his legs seemed to be constantly 
weak, and that he could stand and walk for only short periods 
of time.  He reported that he uses a cane for ambulation, as 
well as a walker.  When he leaves his house, he uses a 
wheelchair.  He further reported subjective complaints of 
numbness or tingling of the lower extremities.

Upon examination, the veteran was noted to have arrived in a 
wheelchair.  He was able to move about the room somewhat 
slowly and cautiously with a slight limp on the right.  No 
spasm was noted in the low back region, but he had tenderness 
to palpation in the midline of the lower lumbar area.  

Range of motion testing revealed 35 degrees of flexion, 5 
degrees of extension, and 10 degrees bilateral bending.  Pain 
was present on motion.  

Neurological examination revealed no focal strength deficits.  
Reflexes and sensation were intact in the lower extremities.  
The veteran was unable to do a heel-toe walk.  Straight leg 
raising elicited back pain with slight elevation of either 
leg.  No radicular pain was noted.  

Concurrent x-ray studies confirmed degenerative disk disease 
with the disk space narrowing at L4-5, with marginal 
osteophytes through the lumbar spine.  An MRI confirmed 
degenerative disk disease, and indicated there was no 
evidence of spinal stenosis.

A VA neurological examination was also conducted in August 
2002.  The veteran arrived in a wheelchair, and transferred 
to the examination table with some discomfort.  Upon 
examination, the lower extremities showed marked give-way 
weakness, partly due to pain but also in instances where 
there was little joint movement.  With suitable coaching, the 
initial strength in many muscles appeared reasonably strong 
(greater than gravity) except that the right extensor 
hallucis longus appeared somewhat weaker than the left.  

The veteran could walk independently with a mildly wide-based 
stance and was slightly stooped over.  Straight leg raising 
was positive at 30 degrees on the right, but appeared to 
localize to the right hip joint as much as to the low back.  
It was also positive on the left at about 20 degrees, with 
pain radiating from the back to the hip joint.  Patrick's 
sign was markedly positive on both sides.  The veteran also 
had tenderness to palpation over the right sacroiliac joint.  
There was no percussion tenderness over the spine.  

Sensory testing showed patchy diminution to pin prick over 
the right posterior-lateral aspect of the thigh consistent 
with L5-S1 radiculopathy.  Vibration was barely perceived in 
his big toes.  Deep tendon reflexes in the knees were brisker 
than average at 3+; in the ankles, the reflexes were noted to 
be 2+.   

The examiner opined that the veteran clearly had L5 
radiculopathy, which was likely the cause of the residual 
pain and sensory deficits he was experiencing.  Additionally, 
the radiculopathy may also be causing the weakness in the L5 
musculature.  He indicated that the veteran's diffuse 
osteoarthritis was likely contributing to his back pain and 
possibly to its radiation down his legs.  The examiner added 
that the veteran may have early Parkinsonism as well, which 
would contribute to his gait difficulties.  Finally, there 
was a functional overlay in so far as his give-way weakness 
exceeded his pain-limited weakness.  In balance, he opined 
that the veteran had a true chronic pain syndrome that was 
mostly due to his osteoarthritis of the spine, hips, 
sacroiliac joint, and multiple other joints.

VA next examined the veteran's spine in May 2003.  
Intervening VA outpatient clinical records document the 
veteran's continuing complaints of pain and numbness with 
objective findings of degenerative disk disease and 
osteoarthritis.  

At the examination, the veteran presented with long-standing 
back pain, which radiated to his buttocks and occasionally 
down to his ankles.  He felt a weakness in his left leg, and 
felt like he had to drag his left leg on occasion.  He 
described the pain as worse with any type of movement, even 
movement of an arm or leg.  Rest or pain medication helped 
some, but the pain was described as generally constant.  He 
indicated he sometimes had a burning sensation in both feet 
that was worse at night.  He stated he had trouble pushing or 
pulling objects, walking, lifting, bending, and driving.  He 
also stated that he confined himself to bed about three times 
a month, for a day or two at a time, because of the 
discomfort.

Upon examination, the veteran was completely nontender to 
palpate both centrally and paraspinally.  His sacroiliac 
joints were nontender.  His sciatic notches were nontender 
bilaterally.  He did have mild tenderness over his greater 
trochanters bilaterally. 

Forward flexion measured to 30 degrees.  The veteran had zero 
degrees extension.  Lateral bending was to 10 degrees 
bilaterally.  There was an absence of rotation bilaterally.  
All ranges of motion elicited discomfort, with particular 
pain in extension.

Straight leg raising with and without foot dorsiflexion 
caused pain in the buttocks.  Femoral stretch also causes 
pain in the lower back bilaterally.  

Sensation to light touch was intact in all dermatomes.  He 
had symmetric 1+ (low normal) reflexes at the knees and 
ankles.  With regard to strength testing, he had 5 for 5 
strength in hip abductors and adductors, as well as in hip 
flexors.  Quadriceps were 4+ for 5 bilaterally.  With regard 
to plantar flexion, he tested 4 for 5 bilaterally, 
dorsiflexion 4+ for 5 bilaterally, and extensor hallucis 
longus function 4 for 5 bilaterally, with the left being 
slightly more weak than the right.  

Concurrent x-ray studies confirmed diffuse degenerative 
changes with the most severe disk space narrowing between L4 
and L5.  The assessment was chronic degenerative disk 
disease. 

In July 2003, private nerve conduction studies and an 
electromyograph (EMG) study were conducted.  Motor nerve 
conduction of the lower extremities revealed the left median 
nerve to be delayed in latency, but normal in amplitude and 
conduction velocity.  The right medial nerve was normal.  The 
bilateral ulnar nerves were slightly delayed in latency, but 
normal in amplitude and conduction velocity.  Needle EMG 
study of the lumbar paraspinal area was normal at L4-S1.  The 
conclusion with respect to the lower extremities was axonal 
neuropathy. 

VA outpatient clinical reports dated from July 2003 to July 
2004 continue to document the veteran's pain management.  Of 
note is a December 2003 MRI that was compared to that taken 
in August 2002.  It was noted that there had been no change 
since the previous study.  Also, in January 2004, the veteran 
was evaluated by a neurosurgeon.  Upon examination, motor 
strength was noted to be symmetrical for both lower 
extremities, with diffuse weakness in the lower extremities 
associated with pain.  Deep tendon reflexes were 2+ in the 
veteran's knees and ankles.  Sensory examination was full to 
light touch.  An accompanying MRI showed diffuse degenerative 
changes.  There was no evidence of S1 root compression.  The 
assessment was that there was clinical evidence of S1 
radiculopathy.

In February 2004, VA conducted an EMG of the lumbar 
paraspinal area.  It was abnormal on the right at L4, with 2+ 
positive sharp waves.  This finding was compatible with right 
L4 radiculopathy.  

The veteran underwent a VA spine examination in July 2004.  
He presented with complaints of nearly always-present low 
back pain that reached into the buttocks and down the legs, 
primarily on the left side.  He indicated his pain increased 
with any activity, including pushing or pulling objects, or 
going up or down stairs.  Getting up and down out of a chair 
or bed also caused increasing pain.  He enjoyed some relief 
with pain medication.  He further stated that he uses a cane 
at nearly all times, and is able to walk approximately one-
quarter mile, but that is with pain.  He indicated that he 
does not have particular episodes of exacerbations of his 
pain, but he occasionally is uncomfortable enough that he 
spends a moderate amount of time in bed.  

Upon examination, there was no evidence of postural 
abnormalities or difficulty walking due to a limited line of 
vision.  He had some tenderness to palpation in the 
paraspinal muscles of the lower lumbar spine, in the region 
of L3 through the sacrum.  Range of motion testing yielded 
the following results: forward flexion, 30 degrees; 
extension, zero degrees; lateral flexion, 10 degrees 
bilaterally.  All range of motion was uncomfortable for him.

Light touch sensation was in tact in all dermatomes.  Deep 
tendon reflexes were 2+ symmetrically at the quadriceps and 
Achilles tendons.  Muscle strength was 4+ for 5 in hip 
flexors, quadriceps, and hamstrings.  

The examiner indicated that it was conceivable that the pain 
the veteran experienced on range of motion testing could 
further limit function, particularly if the veteran stands 
for a long period of time.

In July 2004, the veteran underwent a VA neurological 
examination.  He was observed to walk with a cane, with a 
slightly wide-based gait.  Upon examination, there was a very 
large area that was firm and palpable in the lumbar area.  
The perivertebral muscles were extremely hard to palpation.  
The veteran had very limited range of motion of his low back 
due to pain, discomfort, and stiffness.  The veteran had some 
difficulty rising up on his toes and rocking back on his 
heels, mostly due to poor balance.  When steadied, he was 
able to come up slightly on his toes.  He was unable to bend 
forward without complaints of back pain.  

Upon straight leg raising testing, he experienced pain 
shooting down to the back of his right leg when lifting that 
leg just a few degrees. 

Sensory examination was normal to pinprick, light touch, and 
vibration in the lower extremities.  Deep tendon reflexes 
were 1+ (low normal) at the patella and Achilles tendons 
bilaterally.

The examiner noted his impression as a significant disability 
on ambulation due to, in part, the chronic low back 
disability, which included degenerative disk disease and 
radiculopathy. 

In October 2004, the veteran underwent additional MRI and EMG 
studies at VA.  The MRI revealed that there had been no 
changes since the August 2002 study that noted degenerative 
disk changes.  The conclusion of the EMG of the lower 
extremities confirmed L4 radiculopathy.  


Analysis

In March 1997, the veteran's disability was rated under DC 
5210-5293.  In October 1999, the RO recharacterized the 
disability to include degenerative disk disease and rated it 
under DC 5292-5293.

Under the rating criteria for the musculoskeletal system, DC 
5010 covers arthritis, due to trauma, substantiated by x-ray 
findings, and directs that it is to be rated under DC 5003 as 
arthritis, degenerative.  38 C.F.R. § 4.71.  DC 5003 directs 
that it will be rated on the basis of limitation of motion 
under the appropriate code for the specific joint, here, the 
spine, which is under DC 5292.  Id. 

Under 38 C.F.R. § 4.71a, DC 5292, in effect prior to 
September 23, 2002, limitation of motion of the lumber spine 
was rated using the following criteria:

Severe	40 
Moderate	20 
Slight	10
Postoperative, cured	0

Under 38 C.F.R. § 4.71a, DC 5293, in effect prior to 
September 23, 2002, intervertebral disc syndrome was 
evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief	60

Severe; recurring attacks, with 
intermittent relief 	40

Moderate; recurring attacks	20

Mild	10

38 C.F.R. § 4.71a, DC 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months	 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months 	40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months	10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.
Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, DC 5293 (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	 30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	 10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months	60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months	40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months	10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, DC 5235 - 5243 (2004).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board finds that the veteran's low back disability was 
appropriately evaluated at 40 percent disabling for the 
period from March 18, 1997 to the present.  A review of the 
record reveals that the rating of the veteran's disability, 
as rated under DC 5210-5293 and then 5292-5293 (under the 
pre-September 2002 regulations), focused on the veteran's 
loss of motion more so than his neurological manifestations, 
which were not clinically apparent until 2002.  On VA 
examinations from March 1997 to July 2004, the veteran 
demonstrated some loss of motion in all ranges, and severe 
loss of motion in flexion especially.  While normal flexion 
is 0 to 90 degrees, the veteran's flexion was consistently 
measured at about 30 degrees.  This loss of 60 degrees is 
considered severe and thus warrants a 40 percent evaluation, 
which is the highest rating under DC 5292.  

The Board notes that neurological manifestations were present 
in 2002, to the extent that the veteran experienced radicular 
pain down his legs; however, this does not rise to the level 
of persistent symptoms compatible with sciatic neuropathy 
that are contemplated under the next (and highest) rating 
under DC 5393 for intervertebral disk disease as described 
above.  As a whole, the Board must find that the medical 
evidence cited above provides negative evidence against this 
claim as the medical evidence, while clearly indicating that 
a 40 percent evaluation is warranted, does not indicate that 
a 60 percent evaluation is indicated.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Functional loss, which is the 
inability to perform the normal working movements of the body 
within normal limits, specifically due to pain and weakness 
on motion, should be considered in addition to the criteria 
set forth in the appropriate Diagnostic Codes of the schedule 
when ascertaining the severity of musculoskeletal 
disabilities.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2004).  
Weakness is as important as limitation of motion, and a part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran has presented with complaints of pain 
associated with his low back disability, the Board does not 
find that the disability attributable to the low back 
problems resulted in functional disability in excess of that 
contemplated in the 40 percent rating already assigned.  
Simply stated, without consideration of the veteran's pain, 
the 40 percent evaluation could not be justified. 

With respect to weakness, on examinations from March 1997 to 
September 1999, the veteran's motor strength and reflexes 
were all within normal limits.  In August 2002, the veteran 
presented with complaints of weakness in his legs at his 
spine exam, but on examination, no strength deficits were 
found.  Lower extremity reflexes were intact.  At the 
veteran's August 2002 neurology exam, the examiner noted 
give-way weakness only partly due to pain.  With suitable 
coaching, the initial strength in the muscles appeared 
reasonably strong.  Deep tendon reflexes were brisker than 
average, but ankle reflexes were average.  Strength testing 
in May 2002 was normal.  In the January 2004 neurology exam, 
there was weakness in the lower extremities, which was 
attributed to pain.  Reflexes in the veteran's knees and 
ankles were average.  Testing in July 2004 demonstrated 
average reflexes and a 4 out of 5 for strength.  These 
overall findings, when taken together, reveal that with the 
exception of two instances, the veteran's strength and 
reflexes have tested within the normal range, providing 
negative evidence against this claim.  Therefore, the Board 
does not find that a rating in excess of 40 percent for the 
period subsequent to March 18, 1997 was warranted for the 
veteran's low back disability on the basis of functional 
disability.

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002 through 
September 25, 2003 or the criteria in effect beginning on 
September 26, 2003.  Under the revised Diagnostic Code 5293, 
intervertebral disc syndrome can be evaluated based either on 
the duration of incapacitating episodes or a combination of 
the chronic orthopedic and neurological manifestations.  The 
Board reiterates that an incapacitating episode is defined by 
the regulation as "a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician"  
(emphasis added).  

On review of the claims folder, there is no evidence that the 
veteran has had "incapacitating episodes" having a total 
duration of at least six weeks during a 12-month period.  The 
veteran acknowledges that his bed rest is self-treatment for 
discomfort, clearly provide for within a 40 percent 
evaluation.  Thus, an evaluation in excess of 40 percent is 
not warranted based on the frequency of incapacitating 
episodes.

The aforementioned and discussed VA examinations indicate 
neurological manifestations, to include radicular pain to the 
buttocks and legs, which affect the sensory capability of the 
right thigh.  Accordingly, the Board will evaluate the 
veteran's chronic neurological manifestations pursuant to 
Diagnostic Code 8529, External cutaneous nerve of thigh.  
Under Diagnostic Code 8529, severe to complete paralysis of 
the nerve warrants a 10 percent evaluation.  Mild or moderate 
paralysis will be evaluated as noncompensable. 

On examination in August 2002, there was objective evidence 
of patchy diminution to pin prick over the right posterior-
lateral aspect of the thigh, consistent with L5 
radiculopathy.  Straight leg raising was positive with 
radiating pain.  Deep tendon reflexes were brisker than 
average, while ankle reflexes were average.  Sensory 
reexamination in February and July 2004 revealed normal 
results.  Reflexes and muscle strength were also within 
normal limits.  The Board finds that these findings 
approximate no more than mild paralysis of the external 
cutaneous nerve of thigh, and that a noncompensable 
evaluation is warranted under Diagnostic Code 8529.

The 40 percent evaluation for orthopedic manifestations 
(severe limitation of motion of the lumbar spine) and the 
noncompensable evaluation for chronic neurologic 
manifestations (mild paralysis of the external cutaneous 
nerve of thigh) combine to a 40 percent evaluation under 38 
C.F.R. § 4.25 (2004).  Accordingly, a higher disability under 
the revised Diagnostic Code 5293 would not be appropriate.

Further, under the criteria in effect beginning on September 
26, 2003, the Board notes that a rating in excess of 40 
percent may be assigned under the general rating formula when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  Such an assignment cannot made.  The record clearly 
shows that the veteran maintains an active range of motion of 
the lumbar spine, albeit limited.  Although a radiographic 
report indicates a finding of moderate ankylosis in September 
1999, the Board notes that subsequent radiographic studies, 
from August 2002 to October 2004 are negative for such a 
finding.  The September 1999 finding cannot be viewed in 
isolation from the rest of the evidence.  The Board finds it 
less indicative of the true extent of the disability picture 
when considered in light of the other examination reports 
documenting consistent findings.  

Furthermore, as discussed above, the veteran does not exhibit 
incapacitating episodes totaling 6 weeks a year or 
approximate any of the other criteria for a higher rating 
under the current criteria.  Therefore, the provisions under 
the criteria in effect beginning on September 26, 2003 do not 
serve as a basis for a rating in excess of 40 percent. 

In summary, the Board finds that the evidence of record 
supports a 40 percent rating under DC 5292-5293 throughout 
the entirety of the rating period on appeal.  The Board notes 
that in reaching this conclusion, it finds the preponderance 
of the evidence against the a rating in excess of 40 percent 
under any Code section, to include all revisions to the 
criteria for spinal disabilities. 

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the RO has expressly declined referral of the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
See VAOPGCPREC. 6-96 (1996).
	

ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a back injury, with arthritis and degenerative 
disk disease, is denied.


	                        
____________________________________________
	JOHN J. CROWELY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


